Citation Nr: 1723492	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids. 

2.  Entitlement to a compensable rating for service-connected left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to August 1985 and from July 1989 to July 2001.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2015, the Board remanded this appeal for further evidentiary development.  The RO has since complied with those remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's service-connected hemorrhoids have been characterized as mild to moderate with subjective complaints of pain, itching, and intermittent episodes of bleeding.  At no time have they been shown to be large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, nor have they resulted in persistent bleeding with secondary anemia or fissures. 

2.  For the entirety of the appeal period, the Veteran's puretone threshold averages and his speech discrimination percentages correspond to no worse than Level I hearing acuity in his left ear, with no exceptional hearing loss pattern shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7336 (2016).

2.  The criteria for a compensable rating for service-connected left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, DC 6100 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See March 2010 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, "absent extraordinary circumstances[,]...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has been afforded adequate assistance with his claim.  His pertinent service treatment records are of record, as are VA Medical Center and private treatment records.  He has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither he nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  General Legal Criteria for Increased Ratings Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Analysis

A.  Hemorrhoids

The Veteran contends that a compensable rating for his service-connected hemorrhoids is warranted due to the presence of large recurrent internal hemorrhoids that frequently bled and greatly interfered with his quality of life.  See July 2012 VA Form 9.  In this regard, the Board notes that hemorrhoids are evaluated according to the criteria under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, a 0 percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures. 

Since the one-year period prior to the date that the Veteran filed his increased rating claims (February 25, 2009), his hemorrhoid symptoms have primarily consisted of constantly present hemorrhoids, with intermittent rectal bleeding, pain, and itching and have been characterized as Grade 1 (mild to moderate).  See February and April 2009 and September and October 2011 MCG Health Inc. records, and September 2010 and April 2015 VA Examinations.  

On VA examination in September 2010, the Veteran reported constantly present hemorrhoids, with bleeding, pain, and itching.  Further testing revealed that the hemorrhoids were small and that there was no evidence of bleeding.  

Most recently, on VA examination in April 2015, the Veteran reported constantly present hemorrhoids, with intermittent episodes of bleeding, hard stools, and frequent itching.  Further testing revealed that the hemorrhoids were small and that there was no evidence of ulcerations, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, protrusion or loss of sphincter control.  The examiner indicated that the hemorrhoids were mild to moderate.  The Veteran denied that his hemorrhoids caused limitations in his ability to perform activities of daily living. 

Notably, from September 2008 to October 2011, the Veteran underwent three procedures to control his recurrent rectal bleeding.  See September 2008 Medical College of Georgia and April 2009 and October 2011 MCG Health Inc. records.  However, despite these procedures, he did not present with more severe symptomatology which would warrant a higher rating.  Principally, there was no evidence of large, thrombotic or irreducible hemorrhoids, with excessive redundant tissue, anemia, or fissures.  

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his quality of life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although the Board finds the Veteran competent to describe his symptom of bleeding and its effects on his life, his description of his hemorrhoids as "large" conflicts with the other credible medical evidence of record, which found only small hemorrhoids.  In this regard, the Board has determined that, to the extent the Veteran's statements conflict with the medical evidence, the objective medical evidence prepared by skilled examiners is more probative.  

Accordingly, the Board finds that a compensable rating for the Veteran's service-connected hemorrhoids is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Ear Hearing Loss

The Veteran contends that he is also entitled to a compensable rating for his left ear hearing loss.  See July 2012 VA Form 9.  

Hearing impairment is evaluated according to the criteria under 38 C.F.R. § 4.85, DC 6100.  Specifically, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I.  38 C.F.R. § 4.85(f).  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

At the outset, the Board acknowledges that the Veteran has been diagnosed with otosclerosis.  See February 2006 Southern Otologic Clinic, PC records.  Significantly, in April 2015, the VA examiner indicated that otosclerosis is a genetic condition and that the Veteran's conductive hearing loss appears to be related to this condition rather than military noise exposure.  

In any event, however, the Board will give the Veteran the benefit-of-the doubt and consider the current severity of his left ear hearing loss as it relates to in-service acoustic trauma.  Nevertheless, and in this regard, even after affording the Veteran the benefit-of-the doubt and considering the current severity of his left ear hearing loss as it relates to in-service acoustic trauma, the Board finds that he does not meet the criteria for a compensable rating.  Specifically, the Veteran's audiological examinations of record do not show puretone thresholds which would meet the criteria for the next higher evaluation of 10 percent. 

In September 2010, the Veteran underwent a VA audiology assessment which indicated a speech recognition score (using the Maryland CNC word list) of 96 percent in his left ear.  This evaluation also provided the following puretone threshold results: 

Hertz
500
1000
2000
3000
4000
Average
Left
20
20
30
25
40
29
Right
X
X
X
X
X
X

With application of the above VA test results to Table VI, the Veteran's left ear hearing loss is assigned a numeric designation of I.  This is combined with the numeric designation of I in the right ear, by reason of it being nonservice-connected.  38 C.F.R. § 4.85(f).  Further application of those levels to Table VII yields a noncompensable, or 0 percent, evaluation.  The examiner also indicated that the Veteran's hearing loss resulted in usual communication problems. 

In April 2015, the Veteran underwent his most recent audiological examination, which indicated a speech recognition score (using the Maryland CNC word list) of 94 percent in his left ear.  This evaluation also provided the following puretone threshold results:

Hertz
500
1000
2000
3000
4000
Average
Left
45
40
30
25
45
35
Right
X
X
X
X
X
X

With application of the above VA test results to Table VI, the Veteran's left ear hearing loss is assigned a numeric designation of I.  This is combined with the numeric designation of I in the right ear, by reason of it being non-service connected.  38 C.F.R. § 4.85(f).  Further application of those levels to Table VII yields a noncompensable, or 0 percent, evaluation.  The examiner also indicated that the Veteran's hearing loss results in no functional impact. 

Indeed, the audiometric test results of record do not reflect hearing impairment of such a severity as to warrant a compensable scheduler rating for left ear hearing loss.  These audiological results reflect numeric designations no worse than Level I in the Veteran's left ear.  Furthermore, an exceptional hearing loss pattern has not been shown at any time during the appeal period.  Thus, the Board finds that the preponderance of the evidence is against an award of an initial compensable rating for service-connected left ear hearing loss.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R § 3.102.

The Board acknowledges the Veteran's assertions regarding the severity of his hearing loss.  The Board also acknowledges that the Veteran is competent to report the symptomatology associated with his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, the Veteran's contentions appear to be consistent with the time period prior to the period on appeal.  Specifically, the Veteran indicated that, prior to his surgery in March 2006, his quality of life was reduced, in that he always had to turn the TV up louder than the rest of the family and had to ask people to speak louder and repeat themselves.  See July 2012 VA Form 9.  However, as previously indicated, the Board is limited to considering the symptomatology only during the applicable appeal period.  Furthermore, even assuming that these symptoms have continued into the appeal period, the disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Thus, without medical evidence of a hearing loss disability which merits a higher evaluation, the Veteran's condition is properly rated as noncompensably disabling.

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for service-connected hemorrhoids is denied. 

Entitlement to a compensable rating for service-connected left ear hearing loss is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


